NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  DAVID O. KEEL,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7007
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2436, Judge Coral Wong
Pietsch.
                ______________________

               Decided: March 10, 2015
               ______________________

   DAVID O. KEEL, Kingman, AZ, pro se.

    EMMA BOND, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC for respondent-appellee. Also represented by JOYCE R.
BRANDA, ROBERT E. KIRSCHMAN, JR, MARTIN F. HOCKEY,
JR.; Y. KEN LEE, CHRISTINA LYNN GREGG, Office of General
Counsel, United States Department of Veterans Affairs,
Washington, DC.
2                                         KEEL   v. MCDONALD



                 ______________________

    Before LOURIE, BRYSON, and CHEN, Circuit Judges.
PER CURIAM.
                         DECISION
    David O. Keel appeals from a decision of the Court of
Appeals for Veterans Claims (“the Veterans Court”)
denying what Mr. Keel characterized as a request “for
reinstatement of extraordinary relief.” We dismiss the
appeal for lack of appellate jurisdiction.
                       BACKGROUND
    Mr. Keel served on active duty with the United States
Army from May to December 1980. 1 Beginning in 1981,
he repeatedly sought disability benefits from the Depart-
ment of Veterans Affairs (“DVA”), claiming that he suffers
from service-connected disabilities. His claims have been
repeatedly rejected, either because the DVA concluded
that he does not suffer from some of the complained-of
conditions, or because he has not shown that those condi-
tions were incurred or aggravated during the time he was
on active duty.
     In 2004, the Board of Veterans Appeals upheld the
denial of Mr. Keel’s claims, finding that he had not offered
any new and material evidence with regard to his previ-
ously rejected claims and that his new claims were not
shown to be related to his service. The Veterans Court
affirmed the Board’s decision in 2006 in a detailed opin-
ion. The court first explained that Mr. Keel was not


    1   Mr. Keel contends that he served on active duty
for longer than that. At various points he has argued that
he served until 1986 or 1990. In an earlier proceeding,
the Board and the Veterans Court ruled that he left active
duty in December 1980.
KEEL   v. MCDONALD                                        3



entitled to service connection for disabilities incurred
during the time between 1980 and 1986 that he was in
the Ready Reserves. The court then upheld the Board’s
conclusion that no new and material evidence had been
submitted to justify reopening his previously denied
claims, and it upheld the Board’s finding that he was not
entitled to service connection for his new claims, as he
had not introduced any evidence linking those claims to
his active duty service.
    Mr. Keel appealed that decision to this court, which
dismissed the appeal for lack of jurisdiction. Keel v.
Nicholson, 241 F. App’x 702 (Fed. Cir. 2007). Among Mr.
Keel’s claims in that proceeding were that the Veterans
Court had erroneously found that his period of active duty
ended in December 1980 and that the DVA had tampered
with his medical and service records. We held that Mr.
Keel’s appeal did not present a challenge to the Veterans
Court’s interpretation of a statute or regulation, but only
challenged factual determinations. Those challenges, we
noted, are not within our jurisdiction to review. Id. at
704-05 (citing 38 U.S.C. § 7292(d)(2)).
      In July 2011, Mr. Keel filed a new claim for benefits,
seeking service connection for several of his original
claims, seeking to reopen certain previously denied
claims, and seeking benefits for total disability based on
individual unemployability (“TDIU”). A DVA regional
office denied his original claims for lack of showing of
service connection; it denied the request to reopen other
claims for lack of a showing of new and material evidence;
and it denied his TDIU claim because he lacked any
service-connected disabilities. Mr. Keel has filed a Notice
of Disagreement with that decision, and those claims are
currently pending before the regional office.
   In July 2014, Mr. Keel filed a petition for extraordi-
nary relief with the Veterans Court. In the petition, he
sought relief from the August 2004 Board decision that
4                                         KEEL   v. MCDONALD



was the subject of the Veterans Court’s 2006 affirmance
and this court’s 2007 dismissal. He claimed in his peti-
tion that he had been granted extraordinary relief on all
eight of his claims, but that his claims had subsequently
been improperly denied. The Veterans Court denied the
petition, holding that there was no evidence that the
Veterans Court had ever granted him extraordinary
relief. Treating his petition as a request for mandamus,
the Court held that he had failed to demonstrate a clear
and indisputable right to extraordinary relief. The court
therefore denied the petition. Mr. Keel then took this
appeal.
                       DISCUSSION
    Mr. Keel’s appeal must be dismissed. This court
enjoys only limited jurisdiction over appeals from the
Veterans Court. In particular, except to the extent that
an appeal presents a constitutional issue, this court is not
authorized to review a challenge to a factual determina-
tion or a challenge to a law or regulation as applied to the
facts of a particular case. 38 U.S.C. § 7292(d)(2).
    The claims that Mr. Keel seeks to raise before this
court are purely factual. His contentions that the Board
incorrectly determined his discharge date and that the
DVA has destroyed his files are distinctly factual matters
over which this court has no jurisdiction. Moreover, even
if we had jurisdiction to address those contentions, they
would be barred by principles of res judicata, as those
contentions were all decided adversely to Mr. Keel in the
proceeding that ended with the 2007 decision of this
court.
    As for Mr. Keel’s claim that he was granted extraor-
dinary relief by the Veterans Court but that his relief was
improperly taken away from him, that claim, besides
being wholly unsupported by any evidence, is also a
factual contention that is outside our jurisdiction to
KEEL   v. MCDONALD                                    5



review. As we did in our 2007 ruling, we therefore again
dismiss Mr. Keel’s appeal for lack of jurisdiction.
                     DISMISSED